DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37
CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ted Apple (Reg. No.36, 429) on July 30, 2021.
2.	The application has been amended as follows:
22.	(Currently Amended) 	A method for determining nucleotide sequences from a plurality 
of different nucleic acid templates disposed at different array positions on a surface of a nucleic acid array, wherein each array position of the different array positions comprises a plurality of copies of one nucleic acid template of the plurality of different nucleic acid templates, wherein the method comprises conducting multiple cycles of sequencing by synthesis at each of the different array positions, 
	wherein 
	in each cycle of the multiple cycles of sequencing by synthesis, at each array position a nucleotide selected from A, T, G and C anneals to a complementary nucleotide at a detection position of the plurality of copies of the one nucleic acid template at the array position, wherein at least some of the nucleotides selected from A, T, G and C  are labeled with a fluorescent label that produces a fluorescent signal or a luminescent label that produces a luminescent signal; and 
	in each cycle of the multiple cycles, determining at each array position whether the complementary nucleotide at the detection position is A, T, G or C, by collecting a first image of 
	wherein said conducting multiple cycles of sequencing by synthesis for each cycle of the multiple cycles comprises
(i)	at each of a plurality of first array positions, binding a first nucleotide to a first complementary nucleotide at a first detection position of the copies of the one nucleic acid template disposed at the first array position, wherein the first  nucleotide is complementary to the first complementary nucleotide, wherein the first [nucleotides are] nucleotide is one of A, T, G and C; 
(ii)	at each of a plurality of second array positions, binding a second nucleotide to a second complementary nucleotide at a first detection position of the copies of the one nucleic acid template disposed at the second array positions, 
wherein the second nucleotide is complementary to the second complementary nucleotide, wherein the second nucleotide[s are] is different from the first nucleotide[s];
wherein the first array positions and the second array positions are different;
wherein at least some of the first nucleotide[s are] is labeled with a first fluorescent or luminescent label and at least some of the second nucleotide[s are] is labeled with a second fluorescent or luminescent label;
(iii)	imaging the different array positions and detecting the presence of a signal from the first fluorescent or luminescent label at the first array positions in the first image and detecting the presence of a signal from the second fluorescent or luminescent label at the second array positions; and then
each of the first array positions; and then
(v)	imaging the different array positions and detecting the absence of the first fluorescent or luminescent signal at the first array positions in the second image and detecting the presence of the signal from the second fluorescent or luminescent label at the second array positions, 
wherein A and T are complementary nucleotides and G and C are complementary nucleotides.
41. 	(New) The method of claim 22 wherein the first nucleotide and the second nucleotide both are labeled with fluorescent labels.
42.	(New)	The method of claim 41 wherein the fluorescent labels on the first nucleotide and the second nucleotide are the same. 
43. 	(New) The method of claim 22 wherein the first nucleotide and the second nucleotide both are labeled with luminescent labels.
44.	(New)	The method of claim 43 wherein the luminescent labels on the first nucleotide and the second nucleotide are the same. 
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 22, 34, and 37-44 are allowable in light of the examiner’s amendments filed on April 5, 2021 and June 4, 2021, the terminal disclaimer filed on June 3, 2021 and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) have been withdrawn in view of applicant’s remarks filed on April 5, 2021. Multiple cycles of sequencing by synthesis at each of the different array positions recited in claim 22 must be performed in the presence of a DNA polymerase. No prior art either alone or in combination with the other art in the record teaches/ . 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 30, 2021